Citation Nr: 1226057	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-45 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder, diagnosed as chronic instability of the lumbosacral joint.

2.  Whether new and material evidence has been received to reopen service connection for sciatic neuralgia, claimed as a hip and leg condition.

3.  Entitlement to service connection for hernia surgery.

4.  Entitlement to service connection for hydrocele surgery.

5.  Entitlement to service connection for tender scar, claimed as due to hernia hydrocele surgery.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1951 to July 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January and August 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hernia and hydrocele surgeries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A November 1954 rating decision denied service connection for a back disorder, finding no evidence of a back injury or disorder during active service.  

2.  A November 1966 rating decision denied service connection for sciatic neuralgia, finding no evidence that the disorder was incurred during or otherwise related to active service.  

3.  A March 2006 rating decision denied reopening of service connection for a low back disorder and sciatic neuralgia, finding that the additional evidence pertained to post-service treatment for back and neurologic problems and did not show a relationship to service, so was not new and material; the Veteran did not enter a notice of disagreement within one year of notice of this decision.

4.  The evidence associated with the claims file subsequent to the March 2006 rating decision was either previously submitted for consideration or does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating a claim for service connection for a low back disorder or sciatic neuralgia.

5.  The Veteran sustained a surgical scar in service. 
 
6.  Symptoms of the scar were not chronic in service.

7.  Symptoms of the scar have not been continuous since service separation.

8.  The Veteran does not have a current scar that is related to active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied reopening of service connection for a low back disorder and sciatic neuralgia, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the March 2006 rating decision is not new and material to reopen service connection for a low back disorder and sciatic neuralgia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a scar, claimed as due to hernia hydrocele surgery, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In timely September 2009 and April 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letters described how VA determines disability ratings and effective dates.  The letters also stated the basis for the previous denial of service connection for a back disorder and sciatic neuralgia, informed the Veteran that new and material evidence would be required to reopen those claims, and defined new and material evidence.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report addressing the scar claim, and the Veteran's statements.  

A VA opinion was obtained in July 2010 with regard to the question of whether the Veteran had a scar related to his in-service surgery.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA opinion obtained in this case is adequate as to the question of whether the Veteran had a scar related to his in-service surgery.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the scar claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no VA examination was obtained with regard to the question of whether the Veteran's current low back disorder and sciatic neuralgia are related to active service; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding, and, as discussed below, the Board concludes that new and material evidence has not been received to reopen service connection for a low back disorder, diagnosed as chronic instability of the lumbosacral joint, or for sciatic neuralgia.  Accordingly, the Board will address the low back disorder and sciatic neuralgia claims.    

Reopening Service Connection for Low Back Disorder and Sciatic Neuralgia
 
The Veteran has filed multiple claims for service connection for a low back disorder and what he believes are associated neurologic symptoms in his legs.  In August 1954, the Veteran claimed service connection for a back and hip disorder.  The claim was denied in a November 1954 rating decision, which found that there was no evidence of a back disorder in service, as the Veteran's separation examination report and other service treatment records indicated a normal orthopedic examination.  The Veteran did not file a timely substantive appeal.  Consequently, the November 1954 rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

In July 1955, the Veteran filed a claim to reopen service connection for a back disorder, but this claim to reopen was denied in a July 1955 rating decision, which again found no evidence of a back injury or disorder in service.  The Veteran did not file a timely appeal, and the July 1955 rating decision became final.  Id. 

In October 1966, the Veteran filed another claim to reopen service connection for a back disorder.  In a November 1966 rating decision, the RO denied service connection for both chronic instability of the lumbosacral joint as well as sciatic neuralgia, finding no evidence of a nexus between the current back and neurologic disorders and active service.  The Veteran did not file a timely appeal, and the November 1966 rating decision became final.  Id.    

In September 1988, the Veteran filed another claim to reopen service connection for a back disorder.  The RO denied reopening of the claim in September and December 1988 rating decisions, finding no new and material evidence demonstrating a nexus between the current back disorder and active service.  The Veteran appealed the RO's decision, and, ultimately, the Board denied service connection for a back disorder in a February 1990 decision.  The Veteran did not appeal the Board's decision to the Court; consequently, the Board's February 1990 decision was final when issued.  See 38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

In November 2005, the Veteran filed a claim to reopen service connection for both a back and leg disorder.  The RO denied the claim to reopen service connection for chronic instability of the lumbosacral joint and sciatic neuralgia in a March 2006 rating decision, finding that new and material evidence showing a relationship between the current back disorder and neuralgia had not been submitted.  The Veteran did not file a timely appeal, and the March 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed claim to reopen service connection for sciatic neuralgia and a back disorder in July 2009 and November 2009, respectively.  In the January 2010 and August 2010 rating decisions that are the subject of the instant appeal, the RO found that new and material evidence showing a relationship between the sciatic neuralgia and back disorder and active service had not been received and denied reopening of the claim.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen service connection for a low back disorder and sciatic neuralgia.  

In the January and August 2010 rating decisions on appeal, the RO found that new and material evidence had not been received.  Consequently, the RO denied reopening of the low back disorder and sciatic neuralgia claims.  Notwithstanding the fact that the RO denied reopening of the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final March 2006 rating decision denying reopening of service connection for a back disorder and sciatic neuralgia included service treatment and personnel records and post-service VA and private treatment records.  The November 1951 enlistment examination report showed a "normal" examination of the spine, as well as a "normal" neurologic examination.  A statement from one of the Veteran's superiors indicated that, in March 1954, the Veteran began going on sick call frequently (approximately three times per week) and refused to do any work involving physical lifting, bending, and shifting due to back pain.  A June 1954 note from the orthopedic clinic states that the Veteran reported a long history of pain in the back and lower extremities, but that a complete examination failed to reveal any objective evidence of pathology of the bones, joints, innervations, or supporting tissues.  A June 1954 memorandum entitled "Request for Discharge under Provisions of Air Force Regulation 39-16" indicates that the Veteran had reported to the MacDill Air Force Base Hospital on numerous occasions over the past year and that, upon examination, there was no objective evidence sufficient to explain his symptoms.  In a June 1954 psychiatric evaluation report, the Chief of Neuropsychiatric Service diagnosed the Veteran with chronic, severe inadequate personality manifested by numerous physical complaints with no physical basis, which were obviously being used by the Veteran to avoid responsibility in the performance of his duties.  The June 1954 separation examination report also showed a "normal" examination of the spine, although it noted that the Veteran had fallen on his back one year prior and had recurrent back and hip pain.     

Post-service private treatment records include a September 1966 note from Ash Chiropractic Clinic indicating a diagnosis of sciatic neuralgia based on treatment and evaluation rendered in July 1955.  In a September 1988 letter, Dr. J. recorded that the Veteran had reported 30 years of back pain (dating its inception to 1958, four years after service separation).  An August 1974 letter from Dr. E. mentioned that the Veteran had experienced back pain for "many years."  Further, Dr. F. submitted a statement that he had treated the Veteran for a recurring low back problem from 1957 to 1965.  In November 1988, Dr. S. wrote a report in which she diagnosed sciatica due to piriformis syndrome and myofascitis of the lower back, which she opined could have originated in the fall that the Veteran reported occurred 37 years ago during his military service.  A July 2006 neurological evaluation report indicated a diagnosis of peripheral neuropathy, with possible involvement of the lumbar spine.        

At a May 1989 hearing at the RO, the Veteran testified that he fell on his back on several occasions during basic training, but that he did not pay attention to it or seek treatment for it.  He further testified that the pain continued to bother him throughout service.  The Veteran also submitted several letters from his wife, father-in-law, and sister-in-law stating that they had heard the Veteran complain of back problems as early as the 1950s.     

Based on the above evidence, the claim to reopen service connection for a low back disorder and sciatic neuralgia was denied by the RO in a March 2006 rating decision.  Specifically, the RO in March 2006 determined that new and material evidence had not been received showing that the Veteran's low back disorder and sciatic neuralgia were incurred during active service, citing to the negative orthopedic examination conducted at the time of service separation.  Instead, the March 2006 rating decision found that the additional evidence pertained to post-service back treatment, and did not show arthritis within one year of separation, so was not new and material. 

Evidence added to the record since the time of the last final denial in March 2006 includes additional post-service VA and private treatment records.  In a May 2009 letter, Dr. H., a neurologist, indicates the Veteran had "documented evidence" of back pain dating back to his active service from 1951 to 1954, citing to a 1969 letter (15 years after separation) from a VA physician in which the physician states that the Veteran's back pain dates back to a fall that occurred while he was in military service.  Dr. H. also indicates that the Veteran reported his back pain three days after the date of his discharge and had continued medical evidence of it since then.  Moreover, Dr. H. indicated that the Veteran had intermittent radicular symptoms since the early 1950s.  In another February 2009 letter, Dr. H. states that, since the Veteran experienced neuropathy long before he was diagnosed with diabetes, there may be other etiologies for his neuropathy, although he does not suggest what those other etiologies may be.  Further, a December 2009 neurology report from Dr. H. indicates that the Veteran had a fall on his coccyx while in the military and had back problems since then.  An April 2005 MRI report of the lumbar spine indicates a history of low back pain, left leg pain, and left toe numbness for six months, with no known injury.    

The evidence added to the record since the previous March 2006 denial does not constitute new and material evidence.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial in March 2006, it is not material because it does not relate to an unestablished fact necessary to substantiate the claims - that the low back disorder and sciatic neuralgia were incurred during or related to active service - and does not raise a reasonable possibility of establishing the claims.  Although Dr. H's reports indicate "documented evidence" of low back and neurologic problems since active service, he cites to a 1969 document in support of this conclusion rather than to a more concurrent document.  Thus, it appears that Dr. H. is simply reiterating the history given to him by the Veteran - that he fell on his back during active service and has had continuous back problems since then.  

Since the RO already considered the Veteran's contention of a fall during service in its March 2006 rating decision, the evidence is therefore redundant in regard to assertions of an in-service injury.  Moreover, the additional evidence has no tendency to indicate that the Veteran's back disorder and sciatic neuralgia was incurred or otherwise related to active service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Dr. H. does not actually offer a nexus opinion, but rather reiterates the history provided to him by the Veteran and cites to post-service documents demonstrating prior post-service treatment for back pain.    

The Board also acknowledges a February 2010 Report of General Information documenting a telephone conversation between a VA employee and the Veteran indicating that the Veteran was claiming service connection for a back condition secondary to a hip and leg condition.  Such assertion amounts to assertion of a new theory of entitlement to service connection on a secondary basis.  Such legal theory, unsupported by actual evidence that has any tendency to show that the low back disorder was caused or aggravated by a hip or leg disorder, does not constitute actual evidence in support of the claim, so has no reasonable possibility of substantiating a claim for service connection for a low back disorder.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  

For these reasons, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claims for service connection for a low back disorder or sciatic neuralgia; therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claims for service connection for a low back disorder, diagnosed as chronic instability of the lumbosacral joint, and sciatic neuralgia, cannot be reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tender Scar

The Veteran contends that he has a current tender scar related to surgery he underwent during active service.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a surgical scar in service, but that the scar was not symptomatic in service.  The November 1951 enlistment examination reports indicates the presence of a well-healed appendiceal scar and a well-healed right inguinal scar, noting that the Veteran had an undescended right testicle removed prior to service.  In April 1952, the Veteran underwent a modified McVey hernioplasty on the left.  Pre-surgical physical examination revealed a well-healed right lower quadrant and right inguinal incision, as well as a well-healed incision over the upper portion of the left scrotal sac and distal one-third of the left inguinal canal.  The June 1954 separation examination report indicated the presence of a well-healed herniorraphy scar (presumably due to the in-service surgery as it was not mentioned prior to the separation examination), and a well-healed right lower quadrant scar due to the pre-service appendectomy.  There is no indication that the Veteran reported any symptoms related to the herniorraphy scar.    

The Board next finds that the weight of the evidence demonstrates that the Veteran's herniorraphy scar has not been continuously symptomatic since service separation in July 1954.  As indicated, the June 1954 separation examination report indicates the herniorraphy scar was well-healed.  Following service separation in July 1954, the evidence of record shows no complaints, diagnosis, or treatment for a scar until November 2009, when the Veteran filed his claim for service connection.  The absence of post-service complaints, findings, diagnosis, or treatment for 55 years after service is one factor that tends to weigh against a finding of continuous scar symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

To the extent that the Veteran's more recent assertions made as part of the current compensation claim can be interpreted as assertions that he has had herniorraphy scar symptoms since separation from service in July 1954, the Board finds that, while the Veteran is competent to report the onset of his scar symptoms, his recent report of continuous scar symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous scar symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous separation examination which does not indicate any complaints related to the scar, the lack of any post-service documentation of treatment or complaints of scar symptoms, and the Veteran's claims for service connection in 1954, 1955, 1966, 1988, and 2005 for other disabilities that did not claim or even mention symptoms of a scar.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in 1954, 1955, 1966, 1988, and 2005, but did not mention any scar symptoms at that time.  This suggests to the Board that there was no pertinent scar symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a scar, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of scar symptomatology at the time he filed the claim.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic scar symptoms and post-service scar symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current scar that is related to his active service.  The Veteran was afforded a VA examination in July 2010.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The VA examiner noted no residual scar that could be seen from the in-service left inguinal hernia repair.  The examiner noted a scar on the right inguinal area from previous hernia surgery or appendectomy prior to service, adding that it was nontender, flat, and barely detectable.  However, the examiner reiterated that there was no detectable scar on the left side (the side of the Veteran's in-service surgery).        

Based on this evidence, the Board finds that the weight of the competent evidence is against finding that the Veteran has a current scar related to active service.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

In conclusion, the weight of the evidence is against a finding of a relationship between any current scar and military service, or of continuity of symptomatology of scar symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  The 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated his findings.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a scar, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a low back disorder, diagnosed as chronic instability of the lumbosacral joint, is denied.

New and material evidence not having been received, the appeal to reopen service connection for sciatic neuralgia is denied.

Service connection for a tender scar as due to hernia hydrocele surgery is denied.  


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to the claims for service connection for hernia and hydrocele surgeries.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

As discussed above, the Veteran underwent a left inguinal herniorraphy in April 1952, during active service.  His hospital summary indicates that he had reported a left inguinal hernia since birth, and had surgery prior to enlistment in 1942 to repair the hernia.  However, the Veteran stated that the mass recurred immediately after the 1942 surgery, and he currently continued to have pain and tenderness in the left inguinal area.  A later undated treatment note indicates that the recurrent hernia was found to have existed prior to service and was not aggravated by service.  The doctor who wrote the report stated that the recurrent inguinal hernia would be aggravated with any significant degree of physical activity and would be progressive.  

The Veteran was afforded a VA examination in July 2010.  The VA examiner noted that the Veteran had genitourinary surgery (presumably the excision of a hydrocele mentioned in the service treatment records) along with a left inguinal hernia repair prior to enlistment, as well as an appendectomy and excision of an undescended right testicle.  During service, the examiner stated that the Veteran developed a recurrent hernia.  The VA examiner noted that the Veteran underwent hernia surgery during service, but did not have surgery relating to a hydrocele during active service.  The examiner concluded that the Veteran had a pre-existing hernia prior to military service, and although there was no evidence that the recurrent hernia that was repaired during active service was brought on by conditions in service, the recurrence did occur while he was on active duty in the military.  

The Board finds that the 2010 VA examination is inadequate as to whether any pre-existing hernia was aggravated by active service.  Therefore, the Board finds that a new VA examination is necessary to determine whether the Veteran's pre-existing hernia could have been aggravated by active service.

The VA examiner should also address the question of whether the Veteran's pre-existing hydrocele was aggravated by active service.  The November 1951 enlistment examination does not any pre-existing or current hydrocele.  However, the April 1951 hospital summary (related to the hernia repair) indicates that, at the age of ten, the Veteran's physician began aspirating a mass in the Veteran's groin and scrotum at weekly intervals for one or two months, at the end of which time surgery was advised and performed.  Thus, the VA examiner should identify any residuals of the pre-existing hydrocele and address the question of whether such residuals reflect an aggravation of the pre-existing hydrocele by active service.

Accordingly, the issues of service connection for hernia and hydrocele surgeries are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA genitourinary examination to determine the causation or etiology of the recurrent hernia during active service, as well as whether there are any residuals from the in-service hernia surgery, and to determine whether any pre-existing hydrocele was aggravated by active service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current hernias and hydroceles, if any.   

b.  Next, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a hernia which pre-existed his entrance into military service in 1951?    

In answering this question, the examiner should specifically address the documentation of a history of hernia repair surgery prior to enlistment in the service treatment records, as well as the scars noted on the November 1951 enlistment examination report.    

c.  If it is the examiner's opinion that there was a hernia which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting hernia was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the indication in the service treatment records that the recurrent left inguinal hernia repaired during active service was found to have existed prior to service and was not aggravated by service, as well as the July 2010 VA examination report which indicates that, while the recurrence of the hernia occurred during active service, there was no indication that the conditions of service caused the recurrence.  
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's hernia did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's left inguinal hernia was incurred during or caused by active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Next, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a hydrocele which pre-existed his entrance into military service in 1951?    

In answering this question, the examiner should specifically address the documentation of a history of aspiration of and surgical removal of a mass in the groin and scrotum prior to enlistment in the service treatment records, as well as the scars noted on the November 1951 enlistment examination report.    

f.  If it is the examiner's opinion that there was a hydrocele which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting hydrocele was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hernia and hydrocele.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


